FAULKNER, Justice.
The parties in this action are resident citizens of Elba, Alabama, a municipality of less than 12,000 inhabitants. The city government of Elba is composed of a part-time mayor who draws a salary of $246 per month, as mayor, and five councilmen. Ziglar was elected a councilman of Elba in the general election, 1972. His four-year term as councilman commenced in October, 1972.
Mr. Brunson, the mayor of Elba, resigned that office on September 8, 1973. On October 3, 1973, the city council by an affirmative vote of three to two, elected Ziglar to serve the unexpired term of Mr. Brunson. Ziglar voted for himself and thus cast the deciding vote in his favor. Ziglar took the oath of office as mayor on October 4, 1973, and became duly qualified to discharge the duties of the office of mayor.
Refina Grimes, a private citizen, filed suit on October 26, 1973, in the Circuit Court claiming Ziglar had usurped, intruded into, and unlawfully held without warrant or authority of the law the office of mayor, and prayed that Ziglar be removed from office.
By a decree dated January 31, 1974, the trial court ordered, “ . . . the defendant, Owen Ziglar, is hereby excluded and ousted from the office of mayor of the City of Elba, Alabama, for that the defendant usurps, intrudes into, unlawfully holds and exercises the duties and powers of said office.” On February 8, 1974, Ziglar appealed to this court, citing the quoted portion of the decree above, as error plus errors that the trial court denied relief prayed for by Ziglar and granted relief prayed for by Grimes. On April IS, 1974, the city attorney of Elba, who was counsel for Grimes in the trial below, filed a motion to dismiss the appeal and as ground therefor stated that prior to the giving of notice of appeal and posting bond in this case, the city council of the City of Elba by unanimous vote added an additional member to the council as provided by statute for such cases, and thereafter renominated and reappointed Ziglar to the office of mayor, which office he is presently legally serving, and exercising its functions. Ziglar filed a motion in this court to strike the motion to dismiss.
This court is of the opinion the case as appealed has become moot. To consider the assignments of error now would be useless. Chisolm v. Crook, 272 Ala. 192, 130 So.2d 191 (1961); State ex rel. City of Prichard v. Jansen, 271 Ala. 104, 122 So.2d 736 (1960).
Appeal dismissed.
HEFLIN, C. J., and MERRILL, HAR-WOOD and MADDOX, JJ., concur.